DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Kuwabara, JP 2014-196014A (“Kuwabara”) in view of K. Shimazu, US 2015/0069741 (“Shimazu”).  Kuwabara discloses an occupant protection system (abstract) for protecting an occupant (abstract, P) sitting in a seat of a vehicle (1), the occupant protection system comprising: 
a three-point seatbelt (20) that includes a lap belt (23) which is configured to arrest a pelvic region of the occupant (fig. 1); 
an inflator (35; and 
an airbag (30) that is formed of a sheet material (page 3, 8th paragraph) having flexibility and stored in a storage (31) in the lap belt, the airbag being coupled to the lap belt in such a manner (page 3, 6th paragraph) as to be movable relative to the lap belt in a left and right direction (page 3, 10th paragraph), and configured to be inflated and deployed upward from the storage when fed with an inflation gas (page 3, last paragraph) from the inflator, wherein the airbag includes: 
a main inflatable portion (32) that is configured to be deployed; and 
a positioning inflatable portion (33) that protrudes at least from a first end (page 4, last paragraph) in a left and right direction of a lower end region of the main inflatable portion (page 5, 2nd paragraph), the positioning inflatable portion including a contact surface (page 5, B) that contacts and is configured to be supported by an environmental member (P1, P2) which is disposed in a circumference of the lap belt at airbag deployment (fig. 1), the positioning inflatable portion helping align a center in the left and right direction of the main inflatable portion (page 3, last paragraph) generally with a center in a left and right direction of an upper body (page 4, 4th paragraph) by making the contact surface butt the environmental member at airbag deployment.  Kuwabara does not disclose a main inflatable portion configured to deploy in front of an upper body of the occupant.  Shimazu teaches a main inflatable portion (42) configured to deploy in front of an upper body of the occupant (C) for protecting the upper body; and the main inflatable portion (42) is configured to be inflated into a generally triangular prism (42A, Fig. 3) in the left and right direction.  One of ordinary skill in the art at the time the invention was filed would find modifying Kuwabara such that it comprised the main inflatable portion to deploy in front of an upper body in view of the teachings of Shimazu obvious so as to provide restraining performance for the head by the upper bag part (page 4, 3rd paragraph).

	In reference to claims 6 – 10, Kuwabara in view of Shimazu further discloses wherein: the airbag includes two positioning inflatable portions that protrude from both ends in the left and right direction of the lower end region of the main inflatable portion at airbag deployment; and surfaces of the two positioning inflatable portions that are opposed to each other at airbag deployment constitute the contact surfaces (fig. 1);
	[claim 7] wherein: the environmental member is thighs of the occupant; the two positioning inflatable portions protrude downwardly from the main inflatable portion so that each of the contact surfaces may contact with a side of the thigh at airbag deployment (fig. 1); and the contact surfaces extend obliquely so as to draw apart from each other towards leading ends thereof, when viewed from front or back;
	[claim 8] wherein the airbag further includes a head protecting portion (42A as modified by Shimazu) for protecting a head of the occupant (H) in a vicinity of an upper end of the main inflatable potion as fully deployed (fig. 2); and
	[claim 10] the inflator (35) mounted to the seat, fig. 1).  Kuwabara does not disclose the seatbelt mounted on the seat.  Shimazu teaches the seatbelt mounted to the seat (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Kuwabara such that it comprised the seatbelt mounted on the seat in view of the teachings of Shimazu obvious, so as to provide an alternative place to mount the seatbelt especially for a rear seated passenger (Constitution, page 5, 1st – 3rd paragraph).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Shimazu as applied to claim 1 above, and further in view of Hayashi et al. U.S. 2006/0022441 (“Hayashi”).  Kuwabara as modified does not directly disclose the environmental member as an outboard-side vehicle member.  Hayashi teaches an environmental member as an outboard-side vehicle member which is located in an outer side (C) in a vehicle width direction of the seat (fig. 25); and the airbag is configured such that the contact surface of the positioning inflatable portion butts the outboard-side vehicle member at airbag deployment (fig. 25). One of ordinary skill in the art at the time the invention was filed would find modifying Kuwabara in view of Shimazu such that it comprised the environmental member as an outboard-side vehicle member in view of the teachings of Hayashi obvious so as to be prepared for a side collision, the airbag protects the occupant (paragraph [0123]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Shimazu as applied to claim 1 above, and further in view of Masuda et al. U.S. 2017/0036636 (“Masuda”).  Kuwabara as modified does not directly disclose the environmental member as an inboard-side vehicle member.  Hayashi teaches an environmental member as an inboard-side vehicle member which is located in an inner side (15) in a vehicle width direction of the seat (fig. 2); and the airbag is configured such that the contact surface of the positioning inflatable portion butts the inboard-side vehicle member at airbag deployment (43).  One of ordinary skill in the art at the time the invention was filed would find modifying Kuwabara in view of Shimazu such that it comprised the environmental member as an inboard-side vehicle member in view of the teachings of Masuda obvious so as to provide a support portion of the lower airbag [0132].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection is not the same as applied in the prior rejection of record.  Applicant argues that the airbag of Shimazu is not for protecting the upper body of the occupant and cannot adequately protect the upper body.  The Office disagrees.  Shiamzu teaches that the upper bag portion is for restraining, at least, a head (abstract) to the abdomen (B) and can be restrained favorably [0010]).   
Allowable Subject Matter
Claims 3, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614